Beck, J.
(dissenting). — I. It is not disputed that the land was bought by defendants for the purpose of procuring therefrom earth and sand to make a fill upon a railroad which was being constructed, and which runs through the land. It was planted in crops, and a part of the land had been rented, and was occupied and cultivated by plaintiff’s tenants. These facts seem to have been known to the principals and agents. Plaintiff alleges that, in the contract of purchase and sale, defendants agreed that if they entered upon the land rented they were to pay the tenants the damages done the crops. The plaintiff was to harvest the crops on the part of the land cultivated by himself, if he could do so before defendants wanted possession of it; if he could not, they were to destroy the crops. About sixty-five acres of the land were rented, and twelve cultivated by plaintiff. The agent of plaintiff making the sale testifies that the contract was made as claimed by plaintiff; while defendants’ agent testifies that there was no agreement to compensate plaintiff ’ s tenants in case defendants *167occupied the land. Plaintiff testifies that he authorized his agent to make the sale on these terms, and the defendant, who employed the agent to do the business, declares that nothing whatever was said to him upon that point. The direct evidence pro and con. on the point is nearly balanced, with preponderance for plaintiff. But the preponderance of the corroboration is on the side of plaintiff. Plaintiff and his agent both claimed, almost immediately after the contract of sale was made, that it was upon the terms indicated. This claim was made to defendants’ agent, who did not deny it, as these two testify. It is true that he testifies to the contrary; but here there are two against one. The plaintiff ’ s testimony, in our opinion, is corroborated on this point by the facts of the case. The defendants could not have, under the law, interfered with the tenants’ possession. The sale was subject to their lease. Plaintiff purchased the tenants’ rights two or three days after the. deed was made. Defendants do not claim that plaintiff agreed to make this purchase of the tenants for defendants’ benefit. Their witnesses testify to the effect that no agreement was made in regard to the tenants’ possession, and that nothing whatever was said about it. In view of the fact that as the use to which defendant intended to devote the land, which was known to plaintiff, would require the destruction of the crops, it seems to us that intelligent and prudent men, as these parties doubtless are, would have arranged in their contract therefor, and plaintiff, in the absence of any agreement binding him to pay the tenants, which is not claimed, would not have paid them unless the defendants had agreed to reimburse him as he now claims. In view of all these, considerations, we reach the conclusion that the preponderance of the evidence supports plaintiff’s theory in the case. We therefore find that defendants did agree to pay the value of the tenants’ crops.
II. The action is brought to reform the deed as to the consideration, and to recover the sum paid the tenants as a part of the consideration for the sale of the land. *168We think it is wholly unnecessary to reform the deed in order to establish and recover the true amount of the consideration, which can be shown without being regarded as contradicting the deed. Trayer v. Reeder, 45 Iowa, 272; Puttman v. Haltey, 24 Iowa, 425; Day v. Lown, 51 Iowa, 364. When the consideration is thus shown, and it is made to appear that the grantor has not received the full amount thereof, he has established a cause of action against the grantee for the sum remaining unpaid.
III. But if it be held that the obligation of defendants to pay for the crops taken and destroyed does not pertain to the consideration for the land, but is another and distinct contract, plaintiff nevertheless has the right to recover thereon in an action against defendants.
IV. In this case, as we find the facts, plaintiff has established a right to recover against defendants. His action thereon, it is trtie, could or should have been prosecuted at law; but as no objection was made at any time based upon that ground, the parties will, under familiar rules recognized by decisions of this court, be regarded as having waived it, and the plaintiff may recover in this action. The decree of the district court in, my opinion, ought to be affirmed.